State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     522103
________________________________

In the Matter of KEVIN
   THOMPSON,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Egan Jr., Rose, Lynch and Aarons, JJ.

                               __________


     Kevin Thompson, Comstock, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered September 30, 2015, which dismissed petitioner's
application, in a proceeding pursuant to CPLR article 78, to
review a determination of the Board of Parole denying
petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging an August 2014 determination of the Board of Parole
denying his request for parole release and ordering his next
appearance in 15 months. Supreme Court dismissed the petition,
and this appeal ensued. The Attorney General has advised this
Court that petitioner reappeared before the Board in November
2015 and was again denied parole release. As a result, the
appeal is now moot and must be dismissed (see Matter of Franko v
Department of Corr. & Community Supervision, 126 AD3d 1193, 1193
                              -2-                  522103

[2015]).

      Peters, P.J., Egan Jr., Rose, Lynch and Aarons, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court